Citation Nr: 9910322	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-50 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for disability 
manifested by esophageal spasms.

3.  Entitlement to an increased rating for cervical spine 
disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
residuals of uvuloectomy.

6.  Entitlement to an increased (compensable) rating for 
renal lithiasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1972, and from October 1978 to May 1993.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal was docketed at the Board in 1996.  

The first two issues listed on the title page will be 
addressed in the decision below.  The final four issues 
listed on the title page will be addressed in a remand 
appearing at the end of the decision.


FINDINGS OF FACT

1.  Generalized anxiety disorder, assessed subsequent to 
service, is related to anxiety for which the veteran first 
received treatment during peacetime service.

2.  The claim for service connection for disability 
manifested by esophageal spasms is not plausible.



CONCLUSIONS OF LAW

1.  Generalized anxiety disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).   

2.  The claim for service connection for disability 
manifested by esophageal spasms is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for service 
connection for psychiatric disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).


I.  Psychiatric Disability

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

The veteran contends, in substance, that he presently suffers 
with acquired psychiatric disablement which is, in addition, 
of service origin.  In this regard, service medical records 
reflect that the veteran was assessed as having anxiety 
reaction when seen (for no stated reason) in service in 
September 1984.  Treatment included the prescription of 
medication, i.e., "Xanax".  Thereafter, the veteran was 
prescribed Xanax in April 1992 and June 1992 in response, on 
each occasion, to assessed "[a]nxiety".  Subsequent to 
service, when examined by VA for general medical purposes in 
June 1995, at which time the veteran alluded to having a 
history of anxiety and (apparently) panic attacks, the 
pertinent diagnosis was "[g]eneral" anxiety disorder.  When 
examined by VA in November 1996, in specific response to 
possible psychiatric impairment, the veteran indicated that 
he had been treated for "anxiety" on a number of occasions 
in service; the pertinent examination diagnosis was 
generalized anxiety disorder.

In considering the veteran's claim for service connection for 
psychiatric disability, the Board observes that the above-
cited service medical evidence clearly supports the veteran's 
assertion, on the occasion of his November 1996 VA 
examination, that he was treated for 'anxiety' (at several 
different times) in service.  On assessing the foregoing in 
conjunction with the consideration that two of those 
occasions were fairly late in his long service tenure (i.e., 
in 1992), the Board is of the view that the generalized 
anxiety disorder with which the veteran was diagnosed on the 
above-cited November 1996 VA examination cannot, in 
accordance with the provisions of 38 C.F.R. § 3.303(d), be 
dissociated from his second period of service.  Therefore, 
service connection for generalized anxiety disorder is 
granted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  


II.  Disability Manifested by Esophageal Spasms

The threshold question to be answered concerning the 
veteran's claim for service connection for disability 
manifested by esophageal spasms is whether he has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for disability manifested by esophageal spasms is well 
grounded.

The veteran contends, in substance, that he presently has 
chronic disablement manifested by esophageal spasms which he 
initially experienced in service.  In this regard, service 
medical records reflect that he experienced esophageal 
spasms, which were precipitive of chest pain, in service in 
the mid-1980's.  Subsequent to service, when examined by VA 
in June 1995, the veteran indicated that his esophageal 
spasms had decreased in frequency to the point where he only 
experienced the same once "every three to four months".  
The pertinent examination diagnosis was esophageal spasm, by 
"[h]istory".  

In considering the veteran's claim for service connection for 
disability manifested by esophageal spasms, the Board would 
point out that, notwithstanding his documented history of 
experiencing such spasms in service in the mid-1980's and 
even ignoring that the spasms are apparently less frequent 
currently than in the past, he is not shown to presently have 
any disability/pathology manifested by such spasms.  Given 
the foregoing, and inasmuch as the presence of the particular 
disability/pathology for which service connection is claimed 
is prerequisite to any consideration of service connection 
therefor, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Board is constrained to conclude, in the present 
circumstances, that a plausible claim for service connection 
for disability manifested by esophageal spasms has not been 
presented.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for disability manifested by esophageal spasms, 
the Board is of the opinion that its discussion above bearing 
on such issue is sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection relative to such corresponding 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for psychiatric disability is granted.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for disability manifested 
by esophageal spasms is denied.


REMAND

Concerning his claim for an increased rating for his service-
connected hypertension, presently rated as 10 percent 
disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7101, the veteran contends, in substance, 
that such disability is more severely disabling than 
currently evaluated.  The Board notes that the provisions of 
Diagnostic Code 7101 were recently revised by VA, effective 
January 12, 1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 
1997).  On assessing such consideration in conjunction with 
the observation advanced by the Board below with respect to 
the RO's recent attempt to have the veteran examined by VA in 
response to each disability for which entitlement to an 
increased disability rating is presently asserted, the Board 
is of the view that pertinent examination by the Board, as 
specified in greater detail below, should be accomplished 
before a related appellate decision is prepared.

With respect to each of the four disabilities (inclusive of 
hypertension, addressed in the preceding paragraph) for which 
an increased rating is presently asserted on appeal, the 
Board notes that the RO scheduled the veteran to undergo four 
separate VA examinations in February 1997.  While the veteran 
failed to report for any of these examinations, the record 
reflects that his non-attendance was apparently due to the 
death of his spouse, which reason, in the Board's view, 
clearly comprises "good cause" in accordance with the 
pertinent provision of 38 C.F.R. § 3.655 (1998).  Given such 
consideration, and inasmuch as the Board is of the opinion 
that updated VA examinations would be helpful, in any event, 
before related appellate adjudications (bearing on each 
pending increased rating issue) are prepared, further 
development to facilitate the accomplishment of the same is 
specified below.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for the veteran 
to undergo the following VA examinations:

(a.) A VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of the 
veteran's service-connected cervical 
spine disability ("residuals of a neck 
injury").  In addition, findings bearing 
on the extent of any ascertained weakness 
concerning the cervical spine as well as 
range of motion and any accompanying 
pain, to specifically include any 
functional loss due to pain, are 
essential, and the examiner should also 
note whether the clinical evidence is 
consistent with the severity of any pain 
reported by the veteran, and further 
comment whether the cervical segment of 
the veteran's spine exhibits weakened 
movement or excess fatigability.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.  

(b.)  A VA cardiology examination to 
determine the current severity of the 
veteran's service-connected hypertension.  
Any special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

(c.)  Appropriate VA examinations to 
ascertain the current severity of the 
veteran's (1) service-connected residuals 
of uvuloectomy; and (2) service-connected 
renal lithiasis.  With respect to each 
examination, any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder must be 
made available to each examiner for 
review prior to the accomplishment of 
each respective examination.  

2.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each of the veteran's four 
pending increased rating claims, 
comprising the final four issues listed 
on the title page.  In readjudicating the 
veteran's claim for an increased rating 
for hypertension, the RO should consider 
the revised Code criteria pertaining to 
the evaluation thereof, 38 C.F.R. Part 4 
(effective January 12, 1998), as well as 
the criteria in effect prior to January 
12, 1998, rating the veteran under the 
criteria most favorable to him. 

4.  If any remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

